Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “between 10% and 90%”, and the claim also recites “15% and 85%”, “20% and 80%”, and “25% and 75%” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 18 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 18, the claim recites “The method of claim 17, wherein the optical fiber is a single mode fiber or a multimode fiber”. However, all optical fibers are inherently either single mode or multimode fibers. That is, all optical fibers inherently support one (single) or more (multiple) modes. Therefore claim 18 fails to further limit the subject matter of the claim upon which it depends, since the optical fiber of claim 17 must also be either a single mode fiber or a multimode fiber.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 (Narayanaswamy, R. et al., 1988, “Optical-Fibre Sensing of Fluoride Ions in a Flow-Steam”, Talanta 35(2) 83-88; a copy is included with this Office Action) in view of Narayanaswamy-1985 (Narayanaswamy, R. et al., 1985, “Optical Fibre Sensors in Chemical Analysis”, Analytical Proceedings 22 204-206; a copy is included with this Office Action) and Tao (US 2004/0036028 A1).

Regarding claim 1, Narayanaswamy-1988 discloses a sensor, comprising:
a light guide (optical fiber) having a proximal surface and a distal surface (inherent to an optical fiber), wherein the light guide is situated to receive light directed into the light guide;
a sensor material (immobilized reagent) responsive to a selected analyte (fluoride) and situated to receive light;
a detector (“Detector” in fig. 2; photomultiplier) optically coupled to the sensor material to receive light from the sensor material;
wherein an analysis is performed, the analysis comprising an indication of a sensor material response to the selected analyte is received and determining an analyte concentration based on a rate of change of an optical property (reflectance) of the sensor material upon exposure to the analyte (“The reflectance decreases exponentially with time, which implies a first-order reaction, with the rate dependent only on the fluoride concentration”, page 86, “Response time” section, second paragraph; page 83 - page 86, end of “Response time” section).
Narayanaswamy-1988 does not expressly disclose the distal surface is situated to receive light directed into the light guide at the proximal surface and the sensor material is situated to receive light from the distal surface of the light guide.
Narayanaswamy-1985, which is cited by Narayanaswamy-1988 and includes a same author, discloses a distal surface is situated to receive light directed into a light guide (optical fiber) at a proximal surface and a sensor material is situated to receive light from the distal surface of the light guide (pages 204-205, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Narayanaswamy-1988 in view of the teachings of Narayanaswamy-1985 so that the distal surface is situated to receive light directed into the light guide at the proximal surface and the sensor material is situated to receive light from the distal surface of the light guide.
One would have been motivated to do so gain an advantage recited in Narayanaswamy-1988 of permitting continuous sensing (Narayanaswamy-1985, second paragraph).
Narayanaswamy-1988 modified does not expressly disclose a sensor processor coupled to the detector configured to perform the analysis.
Tao discloses a sensor processor (microcomputer) coupled to a detector configured to perform an analysis (par. [0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Narayanaswamy-1988 in view of the teachings of Tao to include a sensor processor coupled to the detector configured to perform the analysis.
One would have been motivated to do so to gain an advantage of automating the analysis. Examiner notes automating a previously-known manual activity has been held to be obvious. See MPEP 2144.04(III).

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 in view of Narayanaswamy-1985 and Tao as applied to claim 1 above, and further view of Lin (US 2018/0335383 A1).

Regarding claim 2, Narayanaswamy-1988 modified teaches the sensor of claim 1, wherein the optical property is transmittance (while Narayanaswamy-1988 discloses the optical property is reflectance (Abstract), Narayanaswamy-1985 discloses “the optical property measured is absorbance, reflectance, or luminescence”, page 205, second full paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 in view of the further teachings of Narayanaswamy-1985, since it has been held to be obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).
One would have been motivated to measure transmittance instead of reflectance if transmittance signals were clearer than reflectance signals.
Narayanaswamy-1988 modified does not expressly disclose the sensor material is an aluminum layer having a thickness of between 15 nm and 500 nm.
Lin discloses an optical fiber sensor wherein a sensor material (2) is an aluminum layer having a thickness of between 15 nm and 500 nm (40 nm and 60 nm; par. [0037], fig. 3). Examiner notes the similarity between the positioning of the sensor material (2) in fig. 3 of Lin and the positioning of the sensor material (“Reagent phase”) in fig. 1(c) of Narayanaswamy-1985, and that Narayanaswamy-1985 discloses several arrangements of the sensor material in fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 in view of the teachings of Lin so that the sensor material is an aluminum layer having a thickness of between 15 nm and 500 nm since the selectin of a known material based on its suitability for its intended use has been held to be obvious. See MPEP 2144.07.
One would have been motivated to use a material having corrosion resistance and high malleability.

Regarding claim 3, Narayanaswamy-1988 modified teaches the sensor of claim 1, wherein the optical property is reflectance (Narayanaswamy-1988, Abstract).
Narayanaswamy-1988 modified does not expressly disclose the sensor material is an aluminum layer having a thickness of between 15 nm and 500 nm.
Lin discloses an optical fiber sensor wherein a sensor material (2) is an aluminum layer having a thickness of between 15 nm and 500 nm (40 nm and 60 nm; par. [0037], fig. 3). Examiner notes the similarity between the positioning of the sensor material (2) in fig. 3 of Lin and the positioning of the sensor material (“Reagent phase”) in fig. 1(c) of Narayanaswamy-1985, and that Narayanaswamy-1985 discloses several arrangements of the sensor material in fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 in view of the teachings of Lin so that the sensor material is an aluminum layer having a thickness of between 15 nm and 500 nm since the selectin of a known material based on its suitability for its intended use has been held to be obvious. See MPEP 2144.07.
One would have been motivated to use a material having corrosion resistance and high malleability.

Regarding claim 4, Narayanaswamy-1988 modified teaches the sensor of claim 3, wherein the light guide is an optical fiber, and the sensor material is situated on the distal surface (Narayanaswamy-1988, Abstract; Narayanaswamy-1985, pages 204-205, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 in view of the further teachings of Narayanaswamy-1985.
One would have been motivated to do so gain an advantage recited in Narayanaswamy-1988 of permitting continuous sensing (Narayanaswamy-1985, second paragraph).

Regarding claim 5, Narayanaswamy-1988 modified teaches the sensor of claim 4, but does not expressly disclose the distal surface is a cleaved or polished surface of the light guide.
Examiner takes Official Notice cleaving or polishing distal surface of optical fibers was well-known and routinely practiced in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 so that the distal surface is a cleaved or polished surface of the light guide.
One would have been motivated to do so to reduce optical loss.

Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 in view of Narayanaswamy-1985, Tao, and Lin as applied to claim 5 above, and further view of Carter (US RE 33,0604).

Regarding claim 6, Narayanaswamy-1988 modified teaches the sensor of claim 5, but does not expressly disclose the sensor processor determines the rate of change of the optical property based on a slope of a selected portion of an optical response as a function of time.
Carter discloses an optical fiber-based sensor (col. 3 ln. 44-68, col. 9 ln. 3-5) wherein a rate of change of an optical property is based on a slope of a selected portion of an optical response as a function of time (col 18 ln. 25-51).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Narayanaswamy-1988 in view of the teachings of Carter so that the sensor processor determines the rate of change of the optical property based on a slope of a selected portion of an optical response as a function of time.
One would have been motivated to do so to use a convenient means for determining the rate of change, since by definition the slope of a signal vs time graph is its rate of change.

Regarding claims 7-8, Narayanaswamy-1988 modified teaches the sensor of claim 6, but does not expressly disclose the selected portion of the optical response as a function of time extends between an upper limit that is less than 85% of a peak optical response and a lower limit that is more than 20% of the peak optical response.
However, it has been held that optimization within prior art conditions or through routine experimentation is obvious. See MPEP 2144.05(II). In this case, the cited prior art teaches selecting a portion of the optical response as a function of time. While the cited prior art does not expressly disclose the upper and lower limits, it would be a matter of routine experimentation for one of ordinary skill in the art to arrive at the claimed upper and lower limits, balancing increasing the amount of data used and avoiding nonlinearities near extrema.

Regarding claim 9, Narayanaswamy-1988 modified teaches the sensor of claim 6, wherein the sensor processor determines the rate of change of the optical property by determining a time associated with a specified change in the optical response.

Regarding claim 10, Narayanaswamy-1988 modified teaches the sensor of claim 9, wherein the change in the optical response is a decrease in the optical response (Narayanaswamy-1988, page 86, end of “Response time” section).

Regarding claim 11, Narayanaswamy-1988 modified teaches the sensor of claim 10, but does not expressly disclose the decrease is to 50% of a peak optical response.
However, it has been held that optimization within prior art conditions or through routine experimentation is obvious. See MPEP 2144.05(II). In this case, the cited prior art teaches detecting a decrease in optical response. While the cited prior art does not expressly disclose a specific decrease, it would be a matter of routine experimentation for one of ordinary skill in the art to arrive at the claimed decrease, balancing sensitivity to changes and avoiding false positives.

Claim(s) 12-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 in view of Narayanaswamy-1985, and Lin as applied to claims 1 and 3 above.

Regarding claim 12, Examiner refers to the rejections of claims 1 and 3 above, mutatis mutandis. The teachings of Tao are not needed for the rejection of claim 12.

Regarding claim 13, Examiner refers to the rejection of claim 1 above.

Regarding claim 15, Examiner refers to the rejection of claim 3 above.

Regarding claims 16-17, Examiner refers to the rejection of claim 1 above.

Regarding claim 18, Examiner refers to the rejection of claim 16 above. See the 35 USC 112(d) rejection of claim 18 above.

Regarding claim 19, Examiner refers to the rejection of claims 7-8 above.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 in view of Narayanaswamy-1985, Lin, and Carter as applied to claim 6 above.

Regarding claim 14, Examiner refers to the rejection of claim 6 above.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 in view of Narayanaswamy-1985, Tao, and Lin as applied to claims 1 and 3 above, and further in view of O’Keefe (US 6,694,067 B1).

Regarding claim 20, Examiner refers to the rejections of claims 1 and 3 above, mutatis mutandis.
Narayanaswamy-1988 modified does not expressly disclose or suggest the light source is adapted to produce light in a wavelength range of 1.0 μm to 1.7 μm.
O’Keefe discloses an optical fiber-based sensor (Abstract) wherein a light source is adapted to produce light in a wavelength range of 1.0 μm to 1.7 μm (1.55 μm; col. 5 ln. 65 - col. 6 ln. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 in view of the teachings of O’Keefe so that the light source is adapted to produce light in a wavelength range of 1.0 μm to 1.7 μm.
One would have been motivated to do so to gain advantages recited in O’Keefe of minimizing fiberoptic losses and the wide availability of inexpensive sources at that wavelength (O’Keefe, col. 5 ln. 65 - col. 6 ln. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884